TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00285-CV


William Craig Riley, Appellant

v.

Gary J. Cohen, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
NO. D-1-GN-07-004154, HONORABLE DARLENE BYRNE, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		William Craig Riley appeals a district court judgment awarding Gary J. Cohen $8,600
in attorney's fees and expenses that Cohen incurred in defending a lawsuit Riley had filed against
him.  The judgment recites that it is based upon a motion for sanctions Cohen filed "under Rule 13
of the Texas Rules of Civil Procedure and Chapter 9 of the Texas Civil Practice and Remedies
Code."  The judgment also incorporates the finding "that Plaintiff's claims against Gary J. Cohen
were groundless and brought for purposes of harassment," but does not otherwise elaborate on the
basis for the sanctions.  In a single issue, Riley argues that the district court abused its discretion in
failing to state in its judgment "the particulars" of the "good cause" it found for sanctions, as
required by rule 13 of the rules of civil procedure.  Tex. R. Civ. P. 13 ("No sanction under this rule
may be imposed except for good cause, the particulars of which must be stated in the sanction
order.").  Riley invokes the line of cases holding that rule 13's particularity requirement is mandatory
and that noncompliance constitutes harm and reversible error. (1)
		However, the judgment, on its face, also purports to be based on chapter 9 of the
civil practice and remedies code.  Riley does not challenge this alternative ground that could support
the judgment. (2)  Because Riley has waived any complaint with this ground for the judgment, we
affirm. (3) See, e.g., Texas Dep't of Human Res. v. Orr, 730 S.W.2d 435, 436 (Tex. App.--Austin
1987, no writ) ("Should a judgment rest upon more than one ground, the party aggrieved by the
judgment must assign error as to each such ground or risk having the judgment affirmed on
the ground to which no error was assigned."); see also In Re Hansen, No. 05-06-00585-CV, 2007
Tex. App. LEXIS 2115, at *1-3 (Tex. App.--Dallas Mar. 20, 2007, no pet.) (mem. op.) (where
sanctions ordered under rule 13 and chapter 10, and appellant only complained of order under
rule 13, any error was harmless because "the unchallenged independent ground fully supports the
complained-of ruling").


						__________________________________________Bob Pemberton, Justice
Before Chief Justice Jones, Justices Puryear and Pemberton
Affirmed
Filed:   February 19, 2009
1.   See, e.g., Rudisell v. Paquette, 89 S.W.3d 233, 237 (Tex. App.--Corpus Christi 2002,
no pet.) (citing Thomas v. Thomas, 917 S.W.2d 425, 432 (Tex. App.--Waco 1996, no writ);
Friedman & Assocs., P.C. v. Beltline Rd., Ltd., 861 S.W.2d 1, 2-3 (Tex. App.--Dallas 1993,
writ dism'd by agr.); GTE Commc'ns Sys. Corp. v. Curry, 819 S.W.2d 652, 654
(Tex. App.--San Antonio 1991) (orig. proc.)); Murphy v. Friendswood Dev. Co., 965 S.W.2d 708,
709-10 (Tex. App.--Houston [1st Dist.] 1998, no pet.); see also Schexnider v. Scott & White Mem'l
Hosp., 953 S.W.2d 439, 441 (Tex. App.--Austin 1997, no writ) (observing that rule 13 sanctions
order stating only that offending party's pleadings were "groundless and brought . . . in bad faith
and brought for the purpose of harassment" was "erroneous on its face," and that such error
precluded "meaningful appellate review" because "'the sanctioned party [is] unable to overcome
the presumption that the trial court found necessary facts in support of its judgment'" (quoting
GTE Commc'ns Sys. Corp., 819 S.W.2d at 654), but holding that complaint was not preserved).
Here, Riley preserved his complaint in a post-trial motion to modify the judgment.  Cf. id. (citing
Land v. AT & S Transp., Inc., 947 S.W.2d 665, 666-67 (Tex. App.--Austin 1997, no writ)).
2.   We also observe that, as Cohen emphasizes, chapter 9 does not contain a particularity
requirement like rule 13.
3.   Although Riley, who is incarcerated, has proceeded pro se at all stages of this case, he is
bound by the same procedural standards as parties represented by attorneys.  See Mansfield State
Bank v. Cohn, 573 S.W.2d 181, 184-85 (Tex. 1978) ("There cannot be two sets of procedural rules,
one for litigants with counsel and the other for litigants representing themselves. Litigants who
represent themselves must comply with the applicable procedural rules, or else they would be given
an unfair advantage over litigants represented by counsel.").